         Case 1:19-cr-00018-ABJ Document 179 Filed 08/14/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                     Criminal No. 19-cr-18-ABJ
 ROGER J. STONE, JR.,

                                  Defendant.


           GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
               EARLY RETURN TRIAL SUBPOENA DUCES TECUM
             TO THE UNITED STATES HOUSE OF REPRESENTATIVES

       The United States of America, by and through Jessie Liu, United States Attorney for the

District of Columbia, respectfully opposes defendant Roger Stone’s motion for an early return

subpoena duces tecum to the United States House of Representatives for the audio recording of his

testimony before the House Permanent Select Committee on Intelligence. As the prosecution team

has advised defense counsel, the prosecution team is working with the House on various issues

related to the audio recording. In the meantime, the House has offered to arrange a time for defense

counsel to listen to the audio recording at the House offices. Under these circumstances, an early

return subpoena is unwarranted.

       Federal Rule of Criminal Procedure 17 sets forth the procedure for issuing trial subpoenas.

Rule 17(c)(1) provides that a trial subpoena “may order the witness to produce any books, papers,

documents, data, or other objects the subpoena designates.” The Rule further states that the Court

“may direct the witness to produce the designated items in court before trial,” and “[w]hen the

items arrive, the court may permit the parties and their attorneys to inspect all or part of them.”

The use of the words “may direct” in the Rule “affords the court authority to decide whether

production before trial is permissible at all, and, if so, when.” United States v. Beckford, 964 F.


                                                 1
         Case 1:19-cr-00018-ABJ Document 179 Filed 08/14/19 Page 2 of 3



Supp. 1010, 1020-21 (E.D. Va. 1997). The purpose of a Rule 17 subpoena requiring the production

of materials prior to trial is to “prevent delays during the trial” that occur when counsel “have to

inspect and read” materials “as they are introduced.” United States v. Ferguson, 37 F.R.D. 6, 7

(D.D.C. 1965). Accordingly, pretrial production of evidence under Rule 17(c) is appropriate only

when the moving party can show:

               (1) that the documents are evidentiary and relevant; (2) that they are not

               otherwise procurable reasonably in advance of trial by exercise of due

               diligence; (3) that the party cannot properly prepare for trial without such

               production and inspection in advance of trial and that the failure to obtain

               such inspection may tend unreasonably to delay the trial; and (4) that the

               application is made in good faith and is not intended as a general “fishing

               expedition.”

United States v. Nixon, 418 U.S. 683, 699 (1974).

       The defendant’s request for an early production subpoena to the House fails the second and

third prongs of this test. The prosecution team is working with the House on various issues related

to production of the audio recording, and the prosecution team will keep defense counsel advised

of the status of that work. A trial subpoena to the House returnable within 20 days to be served

while the House is out of session is therefore unnecessary to procure the audio recording.

Moreover, as the prosecution team has advised defense counsel, the House has offered to arrange

a time for defense counsel to listen to the audio recording at the House offices. Because the defense

will already have the opportunity to review the recording in advance of trial, no purpose is served

by an early return subpoena—the defense can prepare for trial by listening to the recording at the

House offices, and production of the audio recording closer to the trial date will not unreasonably



                                                 2
          Case 1:19-cr-00018-ABJ Document 179 Filed 08/14/19 Page 3 of 3



delay the trial.

        For the foregoing reasons, Stone’s motion for an early return subpoena to the House under

Rule 17(c) should be denied.


                                                    Respectfully submitted,

                                                    JESSIE K. LIU
                                                    U.S. Attorney for the District of Columbia

                                               By: /s/
                                                   Jonathan Kravis
                                                   Michael J. Marando
                                                   Assistant United States Attorneys

                                                    Adam C. Jed
                                                    Aaron S.J. Zelinsky
                                                    Special Assistant United States Attorney
                                                    555 4th Street NW
                                                    Washington, D.C. 20530

August 14, 2019




                                                3
